Citation Nr: 0805211	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  02-10 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder to include post-traumatic stress disorder and major 
depressive disorder.

2.  Entitlement to an initial disability rating in excess of 
10 percent for epididymitis of the left testicle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.  M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1969 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  The medical evidence shows the veteran is diagnosed to 
currently have a major depressive disorder, but does not meet 
the criteria for her post-traumatic stress disorder (PTSD).

2.  The veteran's current major depressive disorder is not 
related to service.

3.  The veteran's chronic epididymitis is manifested by 
subjective complaints of pain and difficulty with sexual 
activities; there is no objective evidence of hospitalization 
treatment or continuous intensive treatment, nor is there 
evidence of complaints or diagnosis of renal dysfunction. 


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).

2.  The criteria for an initial disability rating in excess 
of 10 percent for epididymitis of the left testicle are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 
and 4.115b, Diagnostic Code 7525 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
October 2003, prior to the initial AOJ decision on his claim 
for service connection for a psychiatric disorder.  Although 
this notice was deficient in that it failed to provide notice 
to the veteran of the fourth Pelegrini II element, notice of 
this element was provided in an October 2004 letter.  These 
letters read as a whole advised the veteran of the all the 
Pelegrini II elements as stated above.  The veteran's claim 
was readjudicated in January 2005 after affording him with an 
opportunity to respond to the October 2004 letter.  Thus the 
Board finds that the late timing of the notice of the fourth 
Pelegrini II element is nonprejudicial error as the veteran 
has been afforded appropriate notice and subsequent 
adjudication.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Board notes that the veteran's claim for service 
connection for epididymitis of the left testicle was granted 
in a January 2002 rating decision and was evaluated as zero 
percent disabling effective September 14, 2001 (the date the 
veteran's claim for service connection was filed).  The 
veteran disagreed with the zero percent evaluation of this 
now service-connected disability in April 2002.  Thereafter 
the RO provided notice to the veteran of the Pelegrini II 
elements of how to establish an increased rating in February 
2004 and March 2004.  However, since the veteran's claim was 
initially one for service connection, which has been granted, 
the Board finds that VA's obligation to notify the veteran 
was met as the claim for service connection was obviously 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, any deficiencies in the February and 
March 2004 notices relating to the veteran's appeal for an 
increased rating are not prejudicial to the veteran.

The Board also notes that the veteran was provided notice in 
March 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  However, given the denial of the veteran's 
claims, any questions as to a disability rating or effective 
date are moot.  Thus the Board finds that the veteran has not 
been prejudiced by VA's failure to provide notice earlier on 
these elements of his claims.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claims, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claims.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical and personnel records are in the 
claims filed.  VA outpatient records are in the file for 
treatment from June 2001 through March 2007.  Vet Center 
treatment records were obtained for June 2003 through 
September 2006.  The veteran also provided private medical 
treatment records from December 1997 and February 1998, but 
did not provide a release for VA to obtain any additional 
records although asked to do so.  The veteran was notified in 
the rating decisions, Statements of the Case and Supplemental 
Statements of the Case of what evidence the RO had obtained 
and considered.  He has not identified any additional 
evidence, except for that submitted at the November 2007 
Travel Board hearing before the undersigned Veteran's Law 
Judge.  The Board notes that the veteran submitted a waiver 
of consideration by the Agency of Original Jurisdiction, and 
thus the Board can proceed to consider this evidence without 
remanding.  See 38 C.F.R. § 20.1304 (c) (2007).  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claims in January 2002, 
January 2004, January 2005, January 2007 and April 2007.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Service Connection For Psychiatric Disorder

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran claims that his current mental disorder 
(depression and/or PTSD) is due to a personal assault in 
service.  The personal assault described by the veteran 
revolves around an incident during boot camp in which his 
drill sergeant ordered another Marine to paint the veteran's 
nails with pink nail polish and put perfume on his neck.  The 
drill sergeant then ordered the veteran to show each Marine 
in the platoon his painted nails and to have them smell his 
neck.  The veteran claims that this incident was sexual 
harassment.

As to the claim for service connection for PTSD based upon 
personal assault, the Board notes that the veteran has 
undergone two VA examinations for PTSD (January 2004 and 
April 2007).  At both of these examinations, the examiner 
found that the veteran did not meet the DSM-IV criteria for 
PTSD based upon the alleged sexual harassment in service.  
Rather, they both diagnosed the veteran to have a major 
depressive disorder.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2007) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)); see also Cohen v. Brown, 10 Vet. App 128 
(1997).  After a thorough review of the medical evidence of 
record, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD because the evidence does not support the 
conclusion that the veteran has PTSD.  Not only did the VA 
examiners fail to diagnosis the veteran with PTSD, but there 
are no clinical records showing such diagnosis.  To the 
contrary, the veteran was given psychological testing in July 
2002.  The psychologist performing the testing stated that, 
based upon the veteran's interview and review of his medical 
records and testing, he does not meet the criteria for a 
diagnosis of PTSD.  

Thus the evidence in this case fails to establish that the 
veteran has PTSD as a result of the claimed in-service 
personal assault.  Service connection for PTSD must, 
therefore, be denied.

The medical evidence does, however, show that the veteran has 
a current diagnosis of major depressive disorder.  The Board 
finds though that the preponderance of the evidence is 
against finding that the veteran's current major depressive 
disorder is related to any injury or disease incurred in 
service.

As previously indicated, the veteran's claim is based upon 
what has been described by the psychiatrists as a "hazing" 
incident during boot camp.  (See August 2005 letter from 
veteran's Vet Center psychiatrist and the April 2007 VA 
examination report.)  This event has not actually been 
verified by VA.  A review of the service personnel and 
medical records do not make any note of such an event.  The 
RO attempted to obtain unit diaries but was advised by the 
office of the Commandant of the Marine Corps that such 
records would not detail information regarding unit events or 
locations.  As such, these records would not be relevant to 
verifying the veteran's claimed in-service personal assault.  
Nor is it likely that the alleged personal assault could be 
verified through service records as the veteran has stated 
that he did not report the incident.  

The veteran was advised that he could submit additional non-
service related evidence to support his claim.  He submitted 
statements listing the names of fellow members of his boot 
camp platoon as well as copies of what appears to be like a 
yearbook with pictures of each member and the platoon's 
leadership.  At one point, the veteran asked VA to provide 
him with the names and identifying information with regard to 
everyone in his platoon, but VA advised him that it does not 
have that information or the resources to obtain that 
information.  Rather he was advised to contact the National 
Personnel Records Center to try to get that information.  No 
additional evidence, except for the veteran's statements and 
testimony, has been presented to verify his alleged stressor.  

Thus the evidence fails to corroborate the incurrence of the 
alleged hazing incident.  For that reason alone, the 
veteran's claim could be denied.  However, the Board finds 
that, even if the incurrence of the alleged hazing incident 
is conceded, the preponderance of the evidence is against the 
veteran's claim because the evidence fails to establish his 
current major depressive disorder had its onset in service.

In support of his claim, the veteran submitted a statement 
from his doctor at the Vet Center in which she states, "It 
is as likely as not that [the veteran's] mental condition was 
aggravated by the hazing incident in service."  In addition, 
the veteran testified before a Decision Review Officer in 
December 2005 that the doctor told him this also.  Based upon 
these statements by his Vet Center doctor, the veteran 
contended that he should be given service connection for the 
aggravation of his current mental disorder.

In contrast, the VA examiner from April 2007 stated in 
response to a request for a medical opinion as to whether the 
veteran's major depressive disorder can be attributed to the 
alleged hazing incident in service, that he cannot resolve 
that question without resorting to mere speculation.  The 
reasoning behind this was twofold.  The first reason was that 
the alleged incident could not be verified.  The second 
reason was that, although the veteran did report some change 
in his behavior after this incident, he described it only as 
increased shyness.  His depressive symptoms, however, he 
reported to have begun after his legal problems in 1998 and 
1999.  Thus the examiner stated that it would appear that the 
veteran's depressive symptomatology is a direct result of 
that extremely stressful period and the continued resentment 
about such.  (The Board notes that the January 2004 VA 
examiner did not provide any opinion as to the etiology of 
the veteran's major depressive disorder.)

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007).

The Board finds that the opinion of the Vet Center doctor is 
not an opinion as to a nexus between the veteran's current 
mental disorder and his military service.  The only thing 
that this doctor did was to opine that the veteran's memories 
and feelings related to this alleged hazing incident in 
service are aggravating his current mental disorder.  It does 
not provide an opinion, however, that the etiology of the 
veteran's major depressive disorder is related to the alleged 
in-service hazing incident or that his major depressive 
disorder had its onset in service.   

Service connection based on aggravation can only be 
established in two ways.  The first way is that there was a 
preexisting disability that was permanently aggravated during 
service.  See 38 C.F.R. § 3.306 (2007).  The medical evidence 
does not show, nor has the veteran alleged, that his major 
depressive disorder preexisted service and that this hazing 
incident permanently aggravated it.  Thus service connection 
for aggravation is not warranted this way.

The second way to establish service connection based upon 
aggravation is that a current nonservice-connected disability 
is aggravated by a current service-connected disability 
(i.e., secondary service connection).  In this instance, the 
veteran is not service-connected for any mental disorder.  
Sexual harassment itself is not a disability for which 
service connection can be granted under VA's current benefits 
system.  There being no current service-connected disability 
that is aggravating the veteran's nonservice-connected mental 
disorder, service connection is not warranted this way 
either.

The fact that the veteran's major depressive disorder is 
being aggravated by the sexual harassment he feels he was 
subjected to in service does not mean that it is caused by or 
etiologically related to that sexual harassment.  By the 
veteran's own report, his depressive symptomatology did not 
present until the late 1990s as a result of his particularly 
contentious divorce and custody battle over his two 
daughters.  The medical evidence corroborates this.  

A private treatment record from February 1998 shows that the 
veteran was seen for complaints of having a choking feeling 
in his throat, excessive salivation, weakness, difficulty 
concentrating, and not sleeping well.  The veteran reported 
he was involved in a custody battle with his wife from whom 
he has been separated for one year.  He was afraid of losing 
his two daughters to whom he was very attached.  The 
assessment was allergic rhinitis, anxiety state, weakness and 
insomnia.  The veteran was started on Paxil.  There was no 
report at that time of any history of sexual trauma causing 
his symptoms, only his family problems.  

The next medical evidence in the claims file is VA treatment 
records beginning in January 2001.  The veteran began going 
to VA because he had lost his insurance the previous year 
when he lost his job, and he needed help with his depression.  
He again only reported the problems with his ex-wife and 
daughters.  It is recorded that he was preoccupied with his 
concerns for his daughters' welfare in the custody of his ex-
wife.  Subsequent treatment records show that the veteran 
continued to be involved in legal battles with his ex-wife 
over custody and visitation issues, as well as child support 
payments.  He constantly worried about his daughters and the 
situation with his ex-wife to the point where his treating 
doctor indicated his thoughts had become obsessional.  Other 
stressors mentioned occasionally included financial 
difficulties and joblessness.  

From the treatment records, it is difficult to pinpoint 
exactly when the veteran began reporting the in-service 
sexual harassment to his VA doctor.  A July 2002 treatment 
note indicates the veteran underwent psychological testing, 
including for consideration of whether the veteran has PTSD, 
but it does not indicate any history or current 
symptomatology.  The first note referring discussions 
relating to the alleged harassment incident is from June 
2003.  It is around that time that the veteran submitted his 
claim for service connection.  The veteran also began 
treatment at the Vet Center in June 2003.  

The remaining VA treatment records show the veteran continued 
to report his main stressor as his problems with his ex-wife 
and children.  The veteran's Vet Center treatment records 
show the veteran discussed the alleged in-service sexual 
harassment incident in more detail with his doctor there.  
Even so, there continued to be consistent complaints 
regarding his problems with his wife and children to the 
point, it appears, where it took precedence over the alleged 
in-service sexual assault and the veteran's focus had to be 
frequently redirected by the doctor.      

This evidence does not show that the veteran began reporting 
the alleged in-service sexual harassment as a stressor until 
several years after the onset of his depression.  Thus it 
fails to show that the onset of the veteran's major 
depressive disorder was due to the alleged in-service sexual 
harassment.  Furthermore, this evidence supports the April 
2007 VA examiner's opinion that the veteran's depressive 
symptomatology is a direct result of his legal problems 
(divorce and custody battle) and the continued resentment 
about such.  This opinion is, therefore, highly probative as 
to the etiology and onset of the veteran's current major 
depressive disorder.  

The Board notes that, at the November 2007 hearing before the 
undersigned, the veteran set forth what he contends is 
evidence that he had a decrease in functioning due to the 
alleged in-service sexual harassment during his remaining 
time in service and since.  He provided testimony and 
submitted documentary evidence to support this contention.  

The veteran submitted a copy of a record from his service 
personnel records that shows that on February 24, 1971, the 
veteran's military occupational specialty (MOS) was changed 
from personnel administrator due to incompetence.  He was 
recommended for an MOS of 5500 bandsman with a target primary 
MOS of 5563 (snare drummer).  Basically, the veteran contends 
that this is evidence of his inability to perform in service 
due to the mental trauma caused by the alleged sexual 
harassment during boot camp.  

He also submitted post-service college transcripts for the 
periods of Summer 1972 to Spring 1974 and then from Fall 1974 
through Fall 1979.  He claims that these transcripts show he 
had difficulty in school, having failed several courses and 
having received low grades in many of them so that he did not 
complete his course at the first college and was placed on 
academic probation and then suspension at the second college.  
He again attributes his poor performance to mental trauma 
resulting from the alleged in-service sexual harassment.

Finally, he submitted records from the Social Security 
Administration that show his earnings for social security 
purposes from 1968 to 2000 and his income tax returns from 
2001 and 2002.  He contends that this evidence shows that he 
has not been able to maintain significant employment since 
his separation from service, due to the mental trauma 
resulting from the alleged in-service sexual harassment.

The veteran contends that this evidence read as a whole 
establishes that he had a mental disorder beginning in 
service that went undetected until 1998 or later when his 
depressive symptomatology became manifest.  The Board does 
not agree.  

The veteran contends that this evidence shows a decrease in 
his performance or functioning after the alleged in-service 
incident.  However, the veteran has not established what his 
performance or functioning level was prior to his entrance 
into service.  The only evidence as to his academic 
performance prior to service was the veteran's statement at 
the January 2004 VA examination that he was an average 
student in high school.  This alone is not sufficient to 
establish the level of the veteran's academic performance 
pre-service so as to be able to infer that his poor academic 
performance post-service is an actual reduction.

Furthermore, the veteran's service personnel records contain 
his Record of Service that includes his proficiency scores 
from the start of his service to his discharge.  On leaving 
boot camp, the veteran scored 4.5 out of 5 proficiency in 
both duty and conduct.  He then when to Camp Lejeune for what 
appears to be additional training.  In March 1970, his 
proficiency was scored as 4.2 out of 5 for both duty and 
conduct.  The veteran was then placed on medical hold due to 
a hernia operation.  In May 1970, he entered Basic Personnel 
Administration School.  In July 1970, his proficiency was 
scored as 3.9 in duty and 4.5 in conduct.  After he completed 
this schooling, the veteran was assigned to El Toro for a 
brief period before being permanently assigned to 29 Palms in 
California.  At 29 Palms, the veteran's MOS was 0141 
administration man.  At his first evaluation in October 1970, 
his proficiency was scored as 4.2 in general military 
subjects, 3.5 in duty and 4.4 in conduct.  It was not until 
January 1971 that a drop is seen in the scoring of the 
veteran's proficiency, and then that was only with regard to 
his proficiency in general military subjects.  At that time, 
his proficiency in general military subjects dropped to 2.2 
out of 5, but his proficiency in duty went up to 3.9.  His 
conduct was scored as 4.0.  At his next evaluation in March 
1971, his proficiency in general military subjects continued 
to be low at 2.5 (notably this was after his change in MOS to 
bandsman), but his proficiency in duty and conduct remained 
basically unchanged at 4.0 each.  However, despite the 
veteran's testimony that he continued to perform poorly as a 
bandsman, the Record of Service indicates his proficiency 
evaluations actually increased.  At the next evaluation in 
July 1971, the veteran's proficiency score in general 
military subjects was up to 3.9.  His proficiency in duty and 
conduct was 3.9 and 4.5, respectively.  His final scores from 
December 1971 were 4.0 and 4.7 in duty and conduct, 
respectively.  His final average scores were 4.0 and 4.3 in 
duty and conduct, respectively.  

Thus these proficiency scores show the veteran only had a 
temporary problem in early 1971 with his proficiency in 
general military subjects.  Other personnel records show that 
the veteran was having problems at this time performing in 
his MOS as administration man.  In December 1970, the veteran 
was counseled by the Executive Officer related to his 
individual deficiencies.  He was again counseled in January 
1971.  In February 1971, the veteran's MOS was voided by 
reason of incompetence.  It was then recommended that he be 
assigned a basic MOS of 5500 bandsman leading towards primary 
MOS 5563 (snare drummer) as the veteran had displayed talent 
in this area.

It is interesting to note that the personnel records show 
that the veteran had made two prior requests to transfer his 
MOS to the base band.  The first request was made in May 1970 
prior to his entering Basic Personnel Administration School.  
The veteran had auditioned for the Depot Band at Parris 
Island.  Although he was rated as having good potential, the 
request for change of MOS was denied because he was already 
scheduled for assignment to the Personnel Administration 
Course and subsequent assignment to the administration field, 
where there was a definite shortage of personnel.  The 
veteran obviously wanted this badly enough that he went so 
far as contacting his Representative in the U.S. Congress, 
who wrote the U.S. Marine Corps Commandant asking him to 
reconsider the veteran's desire to attend the Music School 
instead.  

The second request was made days after the veteran was first 
counseled regarding his performance in December 1970.  This 
request was initially denied because of a shortage of 
personnel in his MOS on the base.  But given his continued 
deficiencies, he was finally considered to be incompetent in 
his MOS of Administrative Man in February 1971, and only 
thereafter recommended the veteran be transferred to the base 
band.  

This evidence indicates to the Board that the veteran really 
did not want to work in Administration, but rather strongly 
desired to be part of the base band.  Thus his poor 
performance as an Administrative man is more likely related 
to this rather than any mental trauma caused by the alleged 
sexual harassment incident in boot camp.  The personnel 
records, therefore, simply do not support the veteran's 
contentions that his change in MOS due to incompetence was a 
result of mental trauma caused by the alleged sexual 
harassment.

Second, the veteran's contention that he had some type of 
mental disorder that caused his poor academic performance 
after his separation from service is not supported by the 
record.  The college transcripts do show that the veteran had 
difficulties with his academic performance but only through 
August 1977.  His second college transcript shows that his 
academic probation was lifted in August 1977 and he finished 
the remainder of his education through December 1979 in good 
standing.  Furthermore, there is evidence in the record that 
the veteran returned to college later and obtained a 
Bachelor's degree in computers, probably in 1991.  It appears 
from the Social Security Administration earnings report that 
the veteran thereafter had substantially gainful employment 
until his termination in January 2000.    There is no 
indication in the record that the veteran had any 
difficulties academically in obtaining his Bachelor's degree.

Finally, the fact that the veteran did not have a good 
earnings history from 1972 to 1990 is not evidence that the 
veteran had a mental disorder causing him to be unable to 
attain or maintain employment.  There could be many reasons 
for the veteran's lack of social security earnings.  This raw 
data without any other evidence, such as medical treatment 
for a mental disorder or employment records showing 
termination of employment due to a mental disorder, is simply 
insufficient to raise the inference the veteran claims it 
does.

Thus the Board finds that the veteran's arguments that this 
new evidence establishes that the veteran had a loss of 
performance or functioning during service and thereafter due 
to this sexual harassment incident in boot camp is simply not 
supported by the entire record.  Thus the Board finds no 
merit to this contention, and further development of this 
theory of entitlement is not required to decide this case.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that his current major depressive disorder is related to the 
alleged incident of sexual harassment in service.  
Furthermore, there is no evidence that the veteran's current 
major depressive disorder had its onset in service.  The 
service medical records are silent for any complaints of or 
treatment for depression or any other psychiatric disorder.

The preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not for 
application.  Consequently, the veteran's claim must be 
denied.

III.  Increased Rating Claim

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2007), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2007).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

The veteran's chronic epididymitis is currently evaluated as 
10 percent  disabling under Code 7525 as analogous to chronic 
epididymo-orchitis.  Diagnostic Code 7525 provides that this 
condition be rated according to the criteria for urinary  
tract infections.  A 10 percent rating is warranted when the 
condition requires long-term drug therapy, one to two 
hospitalizations per year and/or intermittent intensive 
management.  A rating of 30 percent is warranted when there 
is recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or requiring continuous intensive management.  38 
C.F.R. §  4.155a, Diagnostic Code 7525 (2007).  If there is 
poor renal function, then the condition should be rated as 
renal dysfunction.  

In the present case, the veteran complains of constant pain 
in his testicles for which he takes pain medication daily.  
He also complains of intermittent swelling of the testicle.  
He states that this condition also makes it difficult to 
engage in sexual activities as it is painful.  

The veteran underwent an initial VA examination in January 
2002.  At this examination, the veteran stated he has 
continuing discomfort in the left testicle and swelling at 
the end of the day or after sitting for long periods.  He 
reported, however, having been married and having had no 
difficulty with sexual intercourse.  He also denied any 
problems passing urine, but did complain of urinary frequency 
during the daytime.  He also reported mild urgency and 
occasional burning when he urinates.  He denied any nocturia.  
Examination of the testicles did reveal he had tenderness in 
both testicles.  They were bilaterally symmetrical and 
density was the same bilaterally.  The diagnosis was 
"epididymitis of the left testicle with some swelling and 
discomfort after being on his feet all day or sitting all 
day.  Left testicle is tender to palpation with recurrent 
epididymitis." 

The veteran underwent a second VA examination in January 
2005.  At this examination, the veteran complained of 
frequency in daytime urinating (10 times at intervals of 15 
minutes) and nocturia times 2 at intervals of 3 hours.  He 
reported problems starting urinating and with a weak flow.  
He also reported urinary incontinence with use of pads up to 
20 times per day.  He stated he had been impotent for 5 
years, unable to achieve and maintain an erection.  However, 
he stated that the sexual dysfunction was caused by blood 
vessel disease and a psychological disorder.  He referred 
testicular pain.  At the time of the examination, he was 
status post one week for vascular catheter ablation for a 
varicocele on the left testicle.  

Examination revealed the left testicle to be very tender with 
a varicocele present.  There was also tenderness of the 
epididymis, which was swollen.  There was also tenderness of 
the prostate, and it was boggy and enlarged consistent with 
benign prostatic hypertrophy.  The veteran indicated he was 
being evaluated and treated for this at that time.  Lab test 
results were within normal limits.  The assessment was 
epididymitis of the left testicle, without change.  

The veteran underwent another VA examination in January 2007.  
At this examination, the veteran again complained of lethargy 
and weakness.  He reported nocturia of one time a night, but 
passing urine frequently during the daytime with hesitancy 
every hour.  He denied incontinence at that time.  He denied 
being hospitalized for this condition or having had 
catheterizations, dilatations, or drainage procedures.  He 
denied any invasive procedures done on his testicle.  He has 
sexual intercourse approximately every two months, and has 
discomfort with the left testicle at the time of intercourse.  

Physical examination revealed tenderness of the testicles; 
however, their size and consistency was essentially normal 
bilaterally.  No atrophy was noted.  The prostate was normal 
in size and nontender.  The assessment was epididymitis of 
the left testicle, post operation for left hydrocele in 2004 
(should be 2005).  The examiner stated that, from a 
functional standpoint, the veteran has frequency of urination 
every hour which would affect him both at work and at home.  
He has tenderness in the left testicle which decreases his 
libido.  

The record also contains VA treatment records that show the 
veteran is seen in the Urology Clinic approximately one to 
two times a year for follow-up of his chronic epididymitis.  
In July 2003, the veteran underwent a scrotal sonogram that 
showed a varicocele and testicular cyst on the veteran's left 
testicle.  A follow up scrotal sonogram conducted in January 
2004 revealed the same findings.  In January 2005, the 
veteran underwent a transcatheter embolization for the left 
varicocele.  Current medical records do not show a recurrence 
of this condition.  Rather the VA treatment records continue 
to record the veteran's main complaints of pain in the 
testicles with problems with urinary frequency and sexual 
intercourse.  

Considering the evidence  of record, the Board finds that the 
preponderance of the evidence of the evidence is against the 
veteran's claim for a disability rating higher than 10 
percent.  The evidence does not show that this condition has 
required frequent drainage or hospitalization (greater than 
two times per year).  Nor does it show that the veteran's 
condition requires continuous intensive management.  Rather 
the evidence shows the veteran has only been seen in the 
Urology Clinic one to two time per year for follow up.  
Although he underwent the transcatheter embolization in 
January 2005 for the left varicocele, there is no indication 
that this condition has continued or worsened requiring more 
than annual follow up visits. In addition, there is no 
evidence that the veteran's epididymitis has resulted in poor 
renal function.  Thus evaluation on the basis of renal 
dysfunction is not warranted.

Finally, the Board notes that the veteran's main complaints 
are pain and urinary frequency.  Diagnostic Code 7525 does 
not provide for evaluation based upon this, but only on 
treatment of the condition.  Although Diagnostic Code 7527 
(which is used for evaluating problems with the prostate 
gland) permits rating a disability on the basis of voiding 
dysfunction or urinary tract infections, there is no evidence 
that the veteran has a current problem with his prostate or 
that the veteran's epididymitis is consistent with such a 
problem.  Furthermore, Diagnostic Code 7527 also does not 
provide for evaluation based upon urinary frequency, which is 
one of the veteran's main complaints aside from pain and 
swelling of the testicles.  

Thus the veteran's epididymitis is not consistent with the 
criteria for a disability rating higher than 10 percent.  The 
preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is to for 
application.  Consequently, the veteran's claim must be 
denied.


ORDER

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder and major 
depressive disorder is denied.

Entitlement to an initial disability rating in excess of 10 
percent for epididymitis of the left testicle is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


